Citation Nr: 1008432	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-15 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for degenerative disc 
disease to include radiating pain into upper extremities, 
claimed as due to a head and neck injury.

3.  Entitlement to an initial compensable evaluation for 
service-connected migraine headaches.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran and her spouse

ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1984 to March 
1988, with four years of prior active duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and her spouse testified at a Travel Board 
hearing in Atlanta, Georgia before the undersigned Veterans 
Law Judge in December 2009.  A transcript of that hearing is 
associated with the claims file.

The Board notes that the Veteran's original claims were for 
service connection for bilateral hearing loss, degenerative 
disc disease due to a neck injury, and residuals of a head 
injury.  The Veteran has testified that her head injury 
residuals were radiating pain from her neck into her upper 
extremities and migraine headaches.  Service connection for 
migraine headaches was established in a March 2007 rating 
decision.  Thus, the Board has reframed the issues to more 
accurately reflect the Veteran's contentions on appeal.

The issues of service connection for degenerative disc 
disease to include radiating pain to the upper extremities, 
claimed as due to a head and neck injury and entitlement to 
an initial compensable evaluation service-connected headaches 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.

FINDINGS OF FACT

At her December 2009 Travel Board hearing, the Veteran 
withdrew her claim for service connection for bilateral 
hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the 
issue of entitlement to service connection for bilateral 
hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in during the course of a Board hearing or in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.202 (2009).  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2009).  

During her December 2009 Travel Board hearing before the 
undersigned Veterans Law Judge, the Veteran withdrew her 
appeal on the issue of entitlement to service connection for 
bilateral sensorineural hearing loss.  A transcript of this 
hearing is of record.  Hence, there remain no allegations of 
errors of law or fact for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal on this issue and it is dismissed.




ORDER

The appeal on the issue of entitlement to service connection 
for bilateral hearing loss is dismissed.


REMAND

After a review of the record, the Board finds that further 
development is required prior to adjudicating the Veteran's 
claim for service connection for degenerative disc disease to 
include radiating pain to the upper extremities, claimed as 
due to a head and neck injury in service.

The Veteran's service treatment records indicate that in 
March 1982 she was involved in a motor vehicle accident on 
base.  She was struck by another motorist on her passenger 
side.  She was diagnosed with multiple contusions to her back 
and a superficial abrasion.  As a result, she was put on 
restricted duty.  Following a follow-up appointment the next 
day, no other complaint was made regarding the Veteran's back 
after this accident.  In November 1982, the Veteran was seen 
for emergency treatment following a fainting episode while 
she was in formation in the parking lot.  She was pregnant at 
that time.  A signed copy indicates that the Veteran received 
"Head Trauma Instructions."  The Veteran was diagnosed with 
a "syncopal episode."  The report indicates that the 
Veteran was sent home to quarters to rest, and she was 
instructed to follow-up in the OB-GYN clinic as needed.

In a Supplemental Medical History inquiry, dated March 1984, 
the Veteran answered that she had never had a blackout or 
fainting spell, any trouble with dizziness, loss of 
consciousness, had never been troubled with pain, stiffness 
or swelling in any of her joints, and had never had trouble 
with any back pain, or any pain or stiffness in her neck.  
The Veteran was examined in a November 1984 physical 
examination which showed that her head and neck were normal.  
In an August 1985 Supplemental Health History inquiry, the 
Veteran again indicated similar answers to the same questions 
noted in the March 1984 inquiry.

In November 1985, the Veteran was seen for back pain in the 
mid-back region which she indicated radiated to her neck and 
lower back.  She was diagnosed with possible back strain.  
The Veteran was again seen for neck pain in June 1986.  It 
was reported that she may have "slept wrong yesterday."  
The Veteran underwent a routine physical examination in 
August 1987 which showed that the Veteran's head and neck 
were normal.

The Veteran underwent a neurological examination in October 
1987 in service, where she was diagnosed with migraine 
headaches.  All the sensory and motor functions in her upper 
and lower extremities were shown to be normal.  The Veteran 
underwent a CT scan of her head in October 1987, which did 
not demonstrate any abnormal areas of increased or decreased 
attenuation, mass effect and midline shift, or ventricular 
dilatation.  In March 1988, the Veteran signed a voluntary 
waiver indicating that she did not want to undergo a 
separation examination upon discharge from service.  The 
Veteran was subsequently discharged from service.

The Veteran has submitted private medical records which 
indicate that the Veteran had cervical spine surgery in May 
2004.  She has had ongoing treatment associated with neck 
pain and discomfort throughout the appeal period.

In a May 2005 letter, the Veteran's private doctor, Dr. 
G.S.S., M.D., indicated that the Veteran had an injury 
involving a loss of consciousness while in service which led 
to her hitting her head, neck and shoulders.  He further 
indicated in this letter that the Veteran had a degenerative 
disc problem with her C4-5 and C5-6 spinal segments.  He 
noted that the type of injury she sustained in service 
"could ultimately cause the problems she is having 
presently.  There is no way of being able to prove it, one 
way or the other."


The evidence of record discloses that the Veteran suffered an 
"event" in service, namely fainting and hitting her head, 
as well as being involved in a motor vehicle accident.  A 
private physician provided a speculative opinion that her 
current cervical spine disorder may be related to the in-
service incidents.  Thus, a VA examination to obtain an 
opinion as to the possible relationship between her current 
disorder and service is required.  See 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 
(2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Additionally, the Board notes that following the March 2007 
rating decision awarding service connection for migraine 
headaches and assigning a noncompensable evaluation, the 
appellant submitted argument which can be reasonably 
construed as expressing disagreement with the evaluation 
assigned.  No Statement of the Case has been issued on that 
claim.  Accordingly, the Board must remand this issue to the 
RO/AMC for the issuance of a Statement of the Case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO/AMC 
has issued the Statement of the Case, the claim should be 
returned to the Board only if the Veteran perfects the appeal 
in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Undertake all actions required by 
38 C.F.R. § 19.26 (2009), including 
issuance of a Statement of the Case, so 
that the Veteran may have the opportunity 
to complete an appeal on her claim for an 
initial compensable rating for service-
connected migraine headaches (if she so 
desires) by filing a timely Substantive 
Appeal.  The issue should be returned to 
the Board only if a timely Substantive 
Appeal is received. 

2.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers who treated her for her neck 
disability and radiating pain to the upper 
extremities, to include those providers 
performing her neck surgeries.  After 
securing the necessary release, obtain any 
identified records which are not 
duplicates of those already contained in 
the claims file.  

3.  Following the above development, the 
Veteran should then be scheduled for a VA 
spine examination by a physician in order 
to determine whether the Veteran's current 
cervical spine disability with radiating 
pain is related to service.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  All tests deemed 
necessary should be conducted, including 
x-rays, and the results reported in 
detail.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to whether any current 
cervical spine disability at least as 
likely as not (50 percent probability or 
greater) arose during service or is 
otherwise related to service, to include 
the motor vehicle accident and/or the time 
she fainted during formation.  

The examiner should also comment as to the 
nature, extent, and etiology of any 
radiating pain to her upper extremities, 
and whether such (if present) is related 
to an incident in service or any diagnosed 
cervical spine disorder.  A rationale for 
any opinion expressed should be provided.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should again review the claim 
for service connection for degenerative 
disc disease with residuals (claimed as 
radiating pain to her upper extremities) 
due to a head and neck injury.  If the 
benefit sought on appeal remains denied, 
the Veteran and her representative, if 
any, should be furnished a supplemental 
statement of the case and be given the 
opportunity to respond thereto before the 
case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


